Holcomb, C. J.
(concurring)—I concur in the result, for reasons not stated in the majority opinion. The principal, and only reason necessary to here state, is that, as shown by the testimony of appellant himself, and of Schermerhorn, the secretary, what was contemplated, at the time of their election as treasurer and secretary, respectively, was compensation for performing corporate, executive duties, and not for additional duties as treasurer and secretary. Had there been any such agreement to grant them salaries as treasurer and secretary, even though not of record, and had it been performed, or made a charge upon the company prior to the consummation of the sale by the company’s stockholders of the majority stock, in my opinion, they should have recovered such compensation. But, as a matter of fact, such was not the case.